                            Case 2:16-cv-00866-GMN-PAL Document 89 Filed 01/02/19 Page 1 of 3


                     1      LUIS A. AYON, ESQ.
                            Nevada Bar No. 9752
                     2      AYON LAW, PLLC
                            8716 Spanish Ridge Avenue Suite 115
                     3
                            Las Vegas, Nevada 89148
                     4      Telephone:     (702) 600-3200
                            Facsimile:     (702) 447-7936
                     5      E-Mail:        laa@ayonlaw.com
                            Attorneys for Defendants
                     6      BDJ Investments, LLC
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                              DISTRICT OF NEVADA
                     9

                    10       US BANK NATIONAL ASSOCIATION AS
                             TRUSTEE FOR MERRILL LYNCH Case No: 2:16-cv-00866-GMN-PAL
                    11
                             MORTGAGE      INVESTORS      TRUST,
                    12       MORTGAGE LOAN ASSETS BACK STIPULATION AND ORDER TO
                             CERTIFICATES SERIES 2005-A8;        EXTEND DEADLINE TO FILE REPLY TO
                    13                                           MOTION TO DISMISS [ECF 85 ]
                                       Plaintiff,
                    14       vs.                                 [FIRST REQUEST]
                    15
                             BDJ INVESTMENTS, LLC, a Nevada
                    16       Limited  Liability Company; LONE
                             MOUNTAIN QUARTETTE COMMUNITY
                    17       ASSOCIATION, A Nevada Non Profit
                             Company; DOE INDIVIDUALS I-X; and
                    18       ROE CORPORATIONS XO-XX;
                    19
                                            Defendants,
                    20

                    21
                                    Defendant BDJ Investments, LLC (“BDJ Investments”) by and through its attorneys Ayon
                    22
                            Law, PLLC; Plaintiff U.S. Bank National Association as Trustee for Merrill Lynch Mortgage
                    23
                            Investors Trust, Mortgage Loan Assets Back Certificate Series 2205-A-8 (“U.S. Bank”) by and
                    24
                            through its attorneys Wright, Finlay, & Zak, LLP; hereby stipulate as follows:
                    25
                                   1. BDJ Investments filed its Motion to Dismiss on November 11, 2018 [ECF No. 85].
                    26
                             U.S. Bank filed its Opposition to the Motion to Dismiss on December 3, 2018. [ECF No. 86].
                    27
                                   2. The deadline for BDJ Investments Reply to US Bank’s Response was due on
                    28
                            December10, 2018. Due to a calendaring error, the parties have agreed to have BDJ
  AYON LAW, PLLC                                                            1
8716 Spanish Ridge Avenue
       SUITE #115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
                            Case 2:16-cv-00866-GMN-PAL Document 89 Filed 01/02/19 Page 2 of 3


                     1
                             Investments Reply Brief moved to January 9, 2019.
                     2
                                   3. This is the first request for an extension and is not made for purposes of undue delay.
                     3
                            Counsel for BDJ Investments needs additional time to fully brief this matter necessitating an
                     4
                            extension of time. The Parties have entered into the agreement in good faith and not for purposes
                     5
                            of delay.
                     6
                            Dated this 2nd day of January 2019.                  Dated this 2nd day of January 2019.
                     7

                     8      AYON LAW, PLLC                                       WRIGHT FINLAY AND ZAK, LLP
                     9

                    10
                            /s/ Luis A. Ayon___________                          /s/Paterno C. Jurani          __
                    11      LUIS A. AYON, ESQ.                                   PATERNO C. JURANI, ESQ.
                            Nevada Bar No. 9752                                  Nevada Bar No. 8136
                    12      8716 Spanish Ridge Avenue Suite 115                  8885 West Sahara Avenue
                            Las Vegas, Nevada 89148                              Las Vegas, Nevada 89117
                    13
                            Attorneys for BDJ Investments, LLC                   Attorneys for U.S. Bank National
                    14                                                           Association, as Trustee for Merrill Lynch
                                                                                 Mortgage Investors Trust, Mortgage Loan
                    15                                                           Assets Bank Certificates Series 2005-A-8
                    16

                    17
                                                                        ORDER
                    18

                    19      IT IS SO ORDERED:
                    20

                    21      DATED this____day
                                       10     of January, 2019.                 ________________________________
                                                                                Gloria M. Navarro, Chief Judge
                    22                                                          UNITED STATES DISTRICT COURT
                    23

                    24

                    25

                    26

                    27

                    28

  AYON LAW, PLLC                                                            2
8716 Spanish Ridge Avenue
       SUITE #115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
